OFFICE OF THE ATTORNEY      GENERAL    OF TEXAS
                            AUSTIN



Honorable John D. Reed, Commissioner
Bureau of Labor Statistics
Austin, Texas
Dear Sir:
                                                      on Division
                       Opinion No. O-3
                       Re: ,Promulgation
                            rules for Boiler

          We have your letter
posed new rule which you sta                   ke to incorporate
in a new edition of the Boil                   nd Regulations. YOU
                                               e to be followed in

                                           spection Law contains
the statutory req                          ew rule or amendment
into effect, and                           erein should be scru-
pulously followed                    t of such section reads as
follows:
                                  ion or order is pro-
                                 amended, modified or
                                 a public hearing shall
                                 than ten (10) days be-
                               ereof shall be published
                       3) newspapers published and hav-
                       tion in the State of Texas, such



    in the notice of the hearing prior to their adoption,
    on two'(2) different days not more than ten (10) days
    apart and within thirty (30) days after the adoption
    of such rules, regulations and orders; provided that
Honorable John D. Reed, Commissioner, Page 2


     in lieu of publishing in newspapers the rules, regu-
     lations and orders by the Commissioner, as stated
     above, the Commissioner may publish and circulate
     said rules, regulations and orders or the repeal,
     modification or amendment of any such rule, regula-
     tion or order in such form or manner as he may de-
     termine; and such rules, regulations and orders shall
     become effective within ten (10) days after date of
     notice of adoption thereof or final publication, or
     at such later time as the Commissioner may, in the
     rules, regulations and orders, determine. The Com-
     missioner is hereby authorized end empowered, in case
     of extreme emergency, to promulgate and enforce tem-
     porary rules? regulations and orders as he may deem
     necessary, without publishing the same as hereinabove
     directed; provided, however, that when such temporary
     rules, regulations or orders are adopted the same
     shall not be effective for a period of more than
     twenty (20) days and no criminal prosecution, as here-
     inafter provided, shall be had until the provisions
     of Section 16 of this Act have been complied with.*
          Section 16, thus referred to, reads as follows:
          "An affidavit under the seal of the Commissioner
     executed by said Commissioner or the Inspector of
     Eoilers or any Deputy Inspector, setting forth the
     terms of any order of the commissioner and that it
     has been adopted, promulgated and published, and was
     in effect at any date during any period specified in
     such affidavit, shall be prima facie evidence of all
     such facts ani such aff?.dcvitshall be admitted in
     evidence in any action, civil or criminal, involving
     such order and the publication thereof without fur-
     ther proof of such promulgation, adoption, or publi-
     cation and without further proof of its contents."
          We have prepared and attach hereto copy of notice of
public hearing. We have left blank the date of hearing, and
you should insert the date of your choice, and then have the
identical notice published in any three newspapers of general
circulation in Texas which you m~ay choose. You should have
the advertisement or notice published by the three separate
newspapers on the same date.
Sonorable John D. Xeed, Commissioner, Page 3


          After publication of notice and hearing held on the
date specified by you, if the ne?>rule is adppted, you may then
publish the new rule "in such formsor manner" as may be deter-
mined. As you stated orally to the writer that you wished to
publish the rules, including the new rule, if adopted, in pam-
phlet or booklet form of the same style and format employed by
your predecessors in office, we have checked the law~with re-
ference to such publication and find no legal objection thereto.
          ?!ehave, therefore, prepared the forms to be used in
such a publication, and submit same to be used, if, after such
hearing, you adopt the new rule.
          If the above is not thoroughly understood by your of-
fice, or if we may otherwise assist you, do not hesitate to call
upon us.
                                         Yours very truly
APPROVED SEPT. 5, 1941            ATTORNEY GENERAL OF TEXAS
/a/ Grover Sellers
                                  BY
FIRST ASSISTANT                        /a/ Benjamin Woodall
ATTORNEY GENERAL                                  Assistant
BW:GO
ENCLOSXRE
APFROVED OFIWIOIJCOKMITTEE BY B.!?.B.CBAIRkAN

Ek.
                        LEGAL NOTICE


          Notice in conformity to the provisions of Sections
6 and 16 of the Texas Boiler Inspection Law (Acts 45th Legis-
lature, Ch. 436, p. 893, as amended) is hereby given of a
public hearing to be held at my office in the City of Austin,
Travis County; Texas, on                           1941, to -
consider amending the Boiler Rules and Regulation: of February
23, 1938, heretoPore adopted by the Gommiasioner of the Bureau
of Labor Statistics by adding thereto a new section to be known c':I;;,
as Rule 26, and reading as follows: "Rule 26. Foundation and
Levels. All boilers, vertical and portable oil field locomo-
tive types, shall be kept level and must be provided with a
suitable and substantial foundation, such as steel, concrete,
brick, or stone. The vertical type mud rim or bottom of
boilers' settings shall not be less than 6 inches from the ground.
The locomotive type boilers' mud rim or wet bottom, shall have
the foundation of its setting not less than,12 inches from the
floor or ground. All boilers' mud rims shall be accessible to
the boiler inspector. No boilers bottom or mud rim shall be
permitted to leak. It shall be kept dry and free from dampness.
The front section or smoke box of a locomotive type boiler
shall have a suitable foundation under this section to support
the front part of the boiler that it may be kept level at all
times. Boilers that are not kept level and do not have sub-
stantial foundations are subject to removal from service until
such provisions are provided."




                                   John D. Reed,
                                   Commissioner; Bureau of
                                   Labor Statistics
          ZEXEAS, in conformity to the provisions of Sections
6 and 16 of the Texas Boiler Inspection Law (Acts, 45th Legis-
lature, 1937, Ch. 436, p. 893, as amended, Acts 46th Legisla-
ture, 1939, Ch. l,,%aboP,   p. 433) the Commissioner, after due
notice, has held a public hearing at Austin, Texas, on
                   1941, to consider amending the Boiler Hul
and Regulations oh February 23 1938 heretofore adopted by %e
Commissioner of the Bureau of labor Qtatistics, by adding there-
to a new section to be known as Rule 26; and
          XSRREAS, the Conmissioner finds from all the evidence
heard and introduced at the said hearing, that the safety of
life and property requires that said Rule 26 be promulgated and
passed,
          NO%'TESREFORZ, it is ordered by the Commissioner that
said Rule 26 shall be effective from and after October 1, 1941,
and shall be obeyed by a11 manufacturers of boilers and by all
persons dealing in the sale of boilers and the installation there-
of and all psrsons using said boilers within the State of Texas,
such new Rule No. 26 being as follows:
         Rule 26.   Foundations and Levels
         All boilers, vertical and portable oil field
    locomotive types, shall be kept level and must be
    provided with a suitable and substantial foundation,
    such as steel, concrete, brick, or stone. The ver-
    tic&& type mud rim or bottom of boilers' settings
    shall not be less than 6 inches from,the ground.
    The locomotive type boilers' mud rim or wet bottom,
    shall have the foundation of its setting not less
    than 12 inches from the floor or ground. All boil-
    ers' mud rims shall be accessible to the boiler in-
    spector. No boilers bottom or mut rim shall be per-
    mitted to leak. It shall be kept dry and free from
    dampness.
         The front section or smoke box of a locomotive
    type boiler shall have a suitable foundation under
    this section to support the front part of the boiler
    that it may be kept level at all times. Boilers
    that are not kept level and do not have substantial
    foundations are subject to removal from service un-
    til such.provisions are provided.



                           -l-
          It is further ordered that the previous order of
August 1, 1937, as amended by the order of February 23; 1938,
shall continue in full force and effect:
          It is further ordered that in lieu of publication
in newspapers that this order shall be published in booklet
form, copies of which shall be retained by the Commissioner,
Chief Boiler Inspector and any authorized Boiler Inspector;
and anyone desiring a copy may obtain same by paying the ac-
tual cost of printing and handling.
          Eg TESTIMONY WBBREOF, f have hereunto signed my of-
ficial signature and caused the seal of the Bureau of Labor.
Statistics of the State of Texas to be affixed at the City of
Austin, this the       day of                , A. D. 1941.




                                  Commissioner, Bureau of
(SEAL)                               Labor Statistics